The employer and its insurance carrier had appealed from an award of death benefits in favor of the widow of the deceased employee. The State Industrial Board found that on March 29,1937, while engaged in the regular course of his employment, the deceased employee suffered an unusual strain in lifting pails of hot tar which caused him to suffer an acute cardiac condition which resulted in his death. The Board also a found that on the day of the accident decedent was performing work of a more strenuous nature than for many years prior thereto and that he had never performed work of that nature before. The evidence sustains the finding of the State Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Hefiernan, Schenek and Foster, JJ.